Title: From Thomas Jefferson to Gideon Granger, 24 April 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            Th:J. to mr  Granger.
                            Apr. 24. 06.
                        
                        As far as can be judged from the maps, the road from Fort Stoddert ought to bear down South Westwardly, to get
                            into the Spanish road leading from Mobille to Baton Rouge, before it crosses Pascagoule river. then follow that road
                            (which is nearly due West) till it crosses Pearl river. then quit it & go nearly due South to the neck between Lakes
                            Borgne & Pontchartrain opposite to Chef Menteur. there the ferry is narrow, lands at Chef Menteur from which there is a
                            good road to N. Orleans. still this plausible view may be impracticable from wet grounds or other local circumstances
                            which will become known to the person you employ, whose examination on the spot must controul our ideas where they are
                            impracticable. Friendly salutations.
                        
                            P.S. I think you have a map of the parts about Chef Menteur sent you by Govr. Claiborne. if you have I
                                should be glad to see it.
                        
                    